DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1-20 are pending in the application.  Claims 13-19 have been withdrawn from consideration.  Claims 1 and 20 have been amended.

Claim Objections
Claim 20 is objected to because of the following informalities: in line 21, “within at least one of the lumens” should read --within the at least one lumen--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kassab et al. (US 2010/0286718 A1) in view of Widomski et al. (US .
Regarding claims 1, 3, and 9, Kassab discloses (Figures 1A-2E) a device (10) for occluding an atrial appendage of a heart, the device comprising: a single tubular shaft (12) sized and shaped for insertion into a heart, the shaft comprising a proximal end (20), an open distal end (22), and at least one lumen (24) extending therebetween; a balloon (14) coupled to the distal end of the shaft, the balloon configured for inflation and deflation; a catheter (16) sized and shaped for slidable insertion into the lumen of the shaft, the catheter comprising a proximal end (30), a distal end (32) having at least one opening (36), and at least one lumen (34) extending between the proximal and distal ends thereof; an adhesive delivery device coupled with the proximal end of the catheter and in communication with at least one lumen of the catheter (paragraphs 0045, 0046, 0050, 0052). Kassab discloses the adhesive (47) may be any known in the medical arts (paragraph 0057). However, Kassab fails to explicitly disclose that the adhesive is light curable. In particular, Kassab is silent regarding at least one optical fiber being disposed within the interior of the catheter, wherein when light is emitted from the at least one optical fiber, the light is communicated through the at least one opening of the distal end of the catheter to cure the adhesive.
Widomski teaches curing adhesive with an optical fiber disposed within an interior of a catheter (paragraphs 0023, 0112, 0124).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify Kassab, by providing an optical fiber within the 
Kassab as modified by Widomski teaches the invention substantially as claimed. However, the combined teaching fails to explicitly teach the optical fiber being configured to emit light having a range of wavelengths between about 300 nm and 400 nm.
Steele teaches it is well-known in the art to cure bioadhesives with a UV light emitting a range of wavelengths between about 300 nm and about 400 nm (paragraphs 0065, 0164).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Kassab in view of Widomski, by configuring optical fiber to emit light having a range of wavelengths as claimed (about 300-400 nm), as taught by Steele, as doing so is merely a well-known means by which to cure an adhesive (Steele; paragraphs 0065, 0164).
Kassab as modified by Widomski and Steele teaches the invention substantially as claimed. However, the combined teaching fails to teach a first balloon and a second balloon coupled to the distal end of the shaft, the balloons configured for inflation and deflation independently of the other, the second balloon positioned distally on the shaft relative to the first balloon, and each balloon having a diameter perpendicular to the shaft.  Kassab as modified by Widomski and Steele further fails to teach a patch disposed on said shaft between the first balloon and the second balloon, wherein the patch is disposed on said shaft independently of the first and second 
Krishnan teaches (Figures 3 and 10-12) a device (300) for occluding an atrial appendage of a heart. Krishnan teaches a first balloon (303) and a second balloon (302) coupled to the distal end of a single shaft (301), the balloons configured for inflation and deflation independently of the other (Figures 11 and 12), the second balloon positioned distally on the shaft relative to the first balloon, and each balloon having a diameter perpendicular to the shaft. Krishnan teaches that the balloons stabilize the device and provide a more effective seal at the ostium (paragraphs 0061 and 0085-0091).  Krishnan further teaches a patch (306) in the form of a marker band disposed on said shaft (301) between the first balloon and the second balloon, wherein the patch is disposed on said shaft independently of the first and second balloons (paragraph 0066), wherein the patch remains positioned between the first balloon and the second balloon until after the patch is deployed within the body (Figures 10-12; paragraph 0066).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device taught by Kassab in view of Widomski and Steele to include first and second balloons coupled to the distal end of the shaft, such that the first and second balloons are configured for inflation and deflation independently of each other, the second balloon positioned distally on the shaft relative to the first balloon, as taught by Krishnan. This modification would further stabilize the device and provide a more effective seal at the ostium (Krishnan; paragraphs 0061 and 0085-0091).  It also would have been obvious to one having 
 Regarding claim 2, Kassab as modified by Widomski, Steele, and Krishnan teaches a suction source coupled with the proximal end (Kassab, Figure 1A) of the catheter (16) and in communication with at least one opening of the distal end of the catheter (Kassab; paragraphs 0051-0056).
Regarding claim 10, Kassab as modified by Widomski, Steele, and Krishnan teaches (Krishnan, Figure 10-12; Kassab, Figures 2A-2D) that the first balloon, when positioned over an entrance of the atrial appendage cavity, is capable of inflation to occlude the entrance of the atrial appendage cavity; and the second balloon is sized and shaped to fit within the entrance of the atrial appendage cavity and, when positioned therein, is capable of inflation to occlude same.
Regarding claim 11, Kassab as modified by Widomski, Steele, and Krishnan teaches (Kassab, Figure 1A) a guidewire (18) to facilitate insertion of the shaft into a heart and/or the catheter into the atrial appendage cavity (Kassab, paragraph 0045).
Regarding claim 12, Kassab as modified by Widomski, Steele, and Krishnan teaches (Kassab, Figure 1B) that the at least one lumen of the catheter comprises at least a first lumen (42), a second lumen (44), and a third lumen (46), and wherein the .

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kassab et al. (US 2010/0286718 A1) in view of Widomski et al. (US 2013/0018414 A1), Steele et al. (US 2015/0315434 A1), and Krishnan (US 2014/0379021 A1) as applied to claim 3 above, and further in view of Houser et al. (US 2004/0122362 A1) (“Houser”).
Regarding claim 4, Kassab in view of Widomski, Steele, and Krishnan teaches the second balloon has a conical-shaped configuration. However, the combined teaching fails to teach the first balloon comprising a disc-shaped configuration.
Houser teaches (Figures 1-5) a catheter system (20) for sealing an opening in the vasculature comprising a balloon (36) that is inflated to block an opening. Houser teaches that the balloon has a disc-shaped configuration (paragraph 0023). Houser teaches that this shape blocks the opening when inflated.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first balloon taught by Kassab in view of Widomski, Steele, and Krishnan to have a disc-shaped configuration, as taught by Houser.  This modification would provide a suitable shape to the balloon to block the opening of the left atrial appendage (Houser, paragraph 0023).
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 requires that the patch is removably coupled with the distal end of the shaft, the patch configured to occlude an ostium of an atrial appendage when positioned thereover.  These limitations, in combination with the limitations of claim 1 as amended and the limitations of intervening claim 3, are not disclosed or suggested in the prior art of record.  In the combined teaching of Kassab, Widomski, Steele, and Krishnan above, the patch is not removably coupled with the distal end of the shaft.  Claims 6-8 are dependent on claim 5, thus would also be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Claim 20 is allowed pending appropriate correction of the claim objection above.
The following is an examiner’s statement of reasons for allowance: claim 20 as amended requires a device for occluding an atrial appendage of a heart comprising:
a single tubular shaft comprising a proximal end, an open distal end, and at least one lumen extending therebetween
a first balloon and a second balloon coupled with the distal end of the shaft, the first and second balloons each configured for inflation and deflation independently of the other
the second balloon positioned distally on the shaft relative to the first balloon
a patch removably coupled with the distal end of the shaft and disposed on said shaft and between the first and second balloons, wherein the patch is disposed on said shaft independently of the first and the second balloons
the patch configured to occlude an ostium of an atrial appendage when positioned thereover, wherein the patch remains positioned between the first balloon and the second balloon until after the patch is deployed
a catheter sized and shaped for slidable insertion into the lumen of the shaft, the catheter comprising a proximal end, a distal end having at least one opening, and at least one lumen extending between the proximal and distal ends thereof
an adhesive delivery device coupled with the proximal end of the catheter and in communication with at least one lumen of the catheter
a suction source coupled with the proximal end of the catheter and in communication with at least one opening of the distal end of the catheter
at least one optical fiber disposed within the at least one lumen of the catheter and configured to emit light having a range of wavelengths, wherein when light is emitted from the atCommissioner for PatentsSerial No.: 14/991,322Response Date: January 7, 2021Response to Office Action dated October 7, 2020Page 10 least one optical fiber, the light is communicated through the at least one opening of the distal end of the catheter
These limitations, in combination with the other limitations in the claim, are not disclosed or suggested in the prior art of record.  Specifically, a removable patch positioned on a singular tubular shaft between first and second balloons and disposed on the shaft independently of the balloons, in combination with the catheter, adhesive .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 10-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
NOTE: in claim 1, the patch is broadly claimed.  No specific structure is claimed.  Only the location of the patch on the shaft and functional limitations of the patch are claimed.  In the new interpretation of the Krishnan reference in the rejection of claim 1, the marker (306) reads on the patch as claimed because it is disposed on the shaft as claimed and is capable of functioning as claimed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/C.D.K/Examiner, Art Unit 3771      

/DIANE D YABUT/Primary Examiner, Art Unit 3771